Felton, Chief Judge.
The petition in this action prays for, in addition to punitive damages, an injunction against the defendants, a credit loan company and its agent, from “molesting, harassing and threatening ... by telephone, letters, or in person” the plaintiff, who signed as security a promissory note which subsequently became in default and who, at the time of her signing the note and thereafter, was a married woman. The petition is not for a declaratory judgment; therefore the prayer for the injunction would not be an interlocutory device until a decision on the merits of the petition. The case is, therefore, of the class of which the Supreme Court has exclusive jurisdiction and it is, accordingly transferred to that court.

Transferred to the Supreme Court.


Eberhardt and Whitman, JJ., concur.